 


110 HR 566 IH: To waive the time limitations specified by law for the award of certain military decorations in order to allow the posthumous award of the Medal of Honor to Doris Miller for actions while a member of the Navy during World War II.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 566 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Lewis of Georgia, Ms. Corrine Brown of Florida, Mr. Butterfield, Mr. Cummings, Mr. Jefferson, Mr. Payne, Mr. Bishop of Georgia, Ms. Jackson-Lee of Texas, Mr. Edwards, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To waive the time limitations specified by law for the award of certain military decorations in order to allow the posthumous award of the Medal of Honor to Doris Miller for actions while a member of the Navy during World War II. 
 
 
1.Waiver of time limitations on award of Medal of Honor to Doris Miller for valor as a member of the Navy during World War IIThe time limitations specified in section 6248(a) of title 10, United States Code, shall not apply with respect to the posthumous award of the Medal of Honor under section 6241 of such title to Doris Miller (service number 356–12–35) for acts of heroism during World War II while a member of the United States Navy.   
 
